DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 11, 12 and 20 have been amended.
Claims 1-20 as presented November 29, 2019 are currently pending and considered below.

Notice to Applicant
The subject matter of Claims 4 and 14 and their dependent claims 5 and 15 is subject matter eligible. The Examiner suggests the Applicant incorporate the features of claims 4 and 14 into their respective independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more
Claims 1-3 and 6-10 recite a recite a method for a medical condition-based question answering (QA) system, which is within the statutory category of a process. Claims 11-13 and 16-19 recite a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement a medical condition-based QA system, which is within the statutory category of an article of manufacture. Claim 20 recites an apparatus for a medical condition-based QA system, which is within the statutory category of a machine. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement a medical condition-based question answering (QA) system, the method comprising:
processing, by a hypothesis generation component of the medical condition-based QA system, a natural language input question about a patient with respect to a corpus of electronic documents to generate a set of candidate answers, wherein each candidate answer in the set of candidate answers has an associated confidence score based on scoring of portions of content in the corpus of electronic documents associated with each of the candidate answers in the set of candidate answers;
ranking, by a response ranking component of the medical condition-based QA system, the set of candidate answers by confidence score to generate ranked candidate answers; 
analyzing, by a content indicator association component of the medical condition-based QA system, the portions of content associated with each of the candidate answers in the set of candidate answers based on medical condition content indicator data structures corresponding to one or more medical conditions associated with the patient to determine which portions of content match content indicators of the medical condition content indicator data structures;
modifying, by a medical condition ranking component of the medical condition- based QA system, confidence scores of the set of candidate answers based on the matching of content indicators of the medical condition content indicator data structures to the portions of content associated with the candidate answers; 
re-ranking, by the medical condition ranking component, candidate answers in the set of candidate answers based on the modified confidence scores to generate re-ranked candidate answers having a modified ranking; and
outputting, by the medical condition-based QA system, the re-ranked candidate answers.

Similarly, dependent claims 2-3, 6-10, 12-13 and 16-19 further narrow the abstract idea described in the independent claims. Claims 2, 3, 12 and 13 describe analyzing patient information and correlating one or more medical conditions. Claims 6, 7, 16 and 17 describe the one or more medical conditions. Claims 8 and 18 describe the receiving of user input. Claims 9 and 19 describe the user specific dictionary data structure. Claim 10 further describes the medical condition content indicator data structures. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 11 and 20.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 1-3, 6-13, and 16-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement a medical condition-based question answering (QA) system, the method comprising:
processing, by a hypothesis generation component of the medical condition-based QA system, a natural language input question about a patient with respect to a corpus of electronic documents to generate a set of candidate answers, wherein each candidate answer in the set of candidate answers has an associated confidence score based on scoring of portions of content in the corpus of electronic documents associated with each of the candidate answers in the set of candidate answers;
ranking, by a response ranking component of the medical condition-based QA system, the set of candidate answers by confidence score to generate ranked candidate answers; 
analyzing, by a content indicator association component of the medical condition-based QA system, the portions of content associated with each of the candidate answers in the set of candidate answers based on medical condition content indicator data structures corresponding to one or more medical conditions associated with the patient to determine which portions of content match content indicators of the medical condition content indicator data structures;
modifying, by a medical condition ranking component of the medical condition- based QA system, confidence scores of the set of candidate answers based on the matching of content indicators of the medical condition content indicator data structures to the portions of content associated with the candidate answers; 
re-ranking, by the medical condition ranking component, candidate answers in the set of candidate answers based on the modified confidence scores to generate re-ranked candidate answers having a modified ranking; and
outputting, by the medical condition-based QA system, the re-ranked candidate answers.
FIG. 2 is a block diagram of an example data processing system in which aspects of the illustrative embodiments are implemented. Data processing system 200 is an example of a computer, such as server 104 or client 110 in FIG. 1, in which computer usable code or instructions implementing the processes for illustrative embodiments of the present invention are located. In one illustrative embodiment, FIG. 2 represents a server computing device, such as a server 104, which, which implements a cognitive system 100 and QA system pipeline 108 augmented to include the additional mechanisms of the illustrative embodiments described hereafter. Regarding the components, the specification states in paragraph [0069]: The request processing pipeline of FIG. 4 may be implemented, for example, as request processing pipeline 108 of cognitive processing system 100 in FIG. 1. It should be appreciated that the stages of the request processing pipeline shown in FIG. 4 are implemented as one or more software engines, components, or the like, which are configured with logic for implementing the functionality attributed to the particular stage. Each stage is implemented using one or more of such software engines, components or the like. The software engines, components, etc. are executed on one or more processors of one or more data processing systems or devices and utilize or operate on data stored in one or more data storage devices, memories, or the like, on one or more of the data processing systems.

 Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-3, 6-13 and 16-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 

The dependent claims 2-3, 6-10, 12-13 and 16-19 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2 and 12 further define the content indicator association component.  Claim 3 defines the medical condition extraction machine learning module. Claim 8 defines the user interface. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
Therefore, claims 1-3, 6-13 and 16-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2018/0322121 A1) in further view of Devarakonda (US 2018/0137433 A1) and Byron (US 2016/0132590 A1).  
Regarding claim 1, Barker teaches: A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement a medical condition-based question answering (QA) system, the method comprising:
processing, by a hypothesis generation component of the medical condition-based QA system, a natural language input question about a patient with respect to a corpus of electronic documents to generate a set of candidate answers, wherein each candidate answer in the set of candidate answers has an associated confidence score based on scoring of portions of content in the corpus of electronic documents associated with each of the candidate answers in the set of candidate answers; (various components of the QA system can be used to implement aspects of the present disclosure [0088]; a QA system receives an input question regarding a medical condition and uses natural language analysis to generate a group of answers, which can be documents [0028]-[0029]; scoring each answer according to a confidence value 0031])
ranking, by a response ranking component of the medical condition-based QA system, the set of candidate answers by confidence score to generate ranked candidate answers; 
analyzing, by a content indicator association component of the medical condition-based QA system, the portions of content associated with each of the candidate answers in the set of candidate answers based on […] one or more medical conditions associated with the patient […] (facilitating finding desired content in multiple answers by analyzing a corpus of data pertaining to a subject matter such as the patient’s disease [0047], claim 1; answer sequences within the answers of how to treat the patient’s medical condition are analyzed using the content of the patient’s medical history and medical corpus, in order to sequence each answer [0160]-[0161], claim 1)
re-ranking, by the medical condition ranking component, candidate answers in the set of candidate answers […] to generate re-ranked candidate answers having a modified ranking; and (answers are divided into answer categories, sorted according to answer category confidence scores and classified by thresholds of answer category confidence scores into buckets of “preferred”, “for consideration”, and “not recommended” [0164]-[0166], Fig. 13)
outputting, by the medical condition-based QA system, the re-ranked candidate answers. (outputting the confidence scores classified into buckets [0204])
Barker does not teach:
medical condition content indicator data structures corresponding to the one or more medical conditions associated with the patient 
the medical condition content indicator data structures
the medical condition content indicator data structures
However, Devarakonda in the analogous art teaches:
medical condition content indicator data structures corresponding to the one or more medical conditions associated with the patient (information regarding a medical condition of the patient such as symptoms and vital signs [0118]; evidence of the medical condition from structured medical data from the patient’s EMR [0121])
the medical condition content indicator data structures (information regarding a medical condition of the patient such as symptoms and vital signs [0118]; evidence of the medical condition from structured medical data from the patient’s EMR [0121])
the medical condition content indicator data structures (information regarding a medical condition of the patient such as symptoms and vital signs [0118]; evidence of the medical condition from structured medical data from the patient’s EMR [0121])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Barker to include a medical condition content indicator data structures as taught by Devarakonda. The analysis of the patient’s medical condition and contents from the patient EMR with the medical corpus data in response to a request for treatment recommendations provides treatment guidelines personalized for the patient based on evidential data (Devarakonda [0122]-[0127]). 
Barker and Devarakonda do not teach:
to determine which portions of content match content indicators […]
modifying, by a medical condition ranking component of the medical condition-based QA system, confidence scores of the set of candidate answers based on the matching of content indicators […] to the portions of content associated with the candidate answers; 
ranking based on the modified confidence scores
However, Byron in the analogous art teaches:
to determine which portions of content match content indicators […] (determine a degree of matching of the content of the answers with the attributes of the selected persona [0034], [0025])
modifying, by a medical condition ranking component of the medical condition-based QA system, confidence scores of the set of candidate answers based on the matching of content indicators […] to the portions of content associated with the candidate answers; (adjusting confidence scores of candidate answers in the set based on a degree of matching of the attributes of the selected persona with the attributes associated with the content that is the source or provides supporting evidence for the candidate answers [0034]; the QA system includes various components capable of performing the functions and operations described [0068])
ranking based on the modified confidence scores (the ranking of the candidate answers according to the weighted confidence scores, which were calculated using weights and values adjusted according to the attributes of the persona [0119], [0034], [0053]; the process of obtaining confidence scores, indicating that the candidate answer is inferred by the question, may be repeated until a final ranked set of answers and confidence scores is generated [0057], [0106])

Claim 11 recites substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Regarding claim 20, Barker teaches: An apparatus comprising:
at least one processor; and (at least one processor [0069])
a memory coupled to the at least one processor, wherein the memory comprises instructions, which when executed by the at least one processor cause the at least one processor to implement a medical condition-based question answering (QA) system, wherein the instructions cause the at least one processor to: (processor coupled to the memory, which obtains instructions from the memory to perform the method of the invention, claim 3, [0069])
The remainder of the limitations recited in claim 20 are substantially similar to those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Claims 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barker, Devarakonda and Byron in further view of Cox (US 2017/0235895 A1).  
Regarding claim 2, Barker, Devarakonda and Byron teach the method of claim 1 as described above. 
Barker further teaches:
analyzing, by a content indicator association component of the medical condition-based QA system, patient information associated with the patient […] (analyzing the patient’s medical history [0161])
Barker, Devarakonda and Byron do not teach:
to identify the one or more medical conditions associated with the patient
correlating, by the content indicator association component, the one or more medical conditions with the medical condition content indicator data structures, wherein each medical condition content indicator data structure comprises one or more content indicators identifying content that is of particular interest to users having a corresponding medical condition
However, Cox in the analogous art teaches:
to identify the one or more medical conditions associated with the patient (analyzing patient information to identify diagnoses [0263]) 
correlating, by the content indicator association component, the one or more medical conditions with medical condition content indicator data structures, wherein each medical condition content indicator data structure comprises one or more content indicators identifying content that is of particular interest to users having a corresponding medical condition (trigger conditions of the health assessments are correlated with extracted features from the patient information [0263]; extracted features may comprise instances of medical conditions or symptoms [0247]; trigger conditions may be a medical diagnosis [0249])

Regarding claim 3, Barker, Devarakonda, Byron and Cox teach the method of claim 2 as described above. 
Barker further teaches:
wherein analyzing the patient information comprises […] (analyzing the patient’s medical history [0161])
Barker does not teach:
applying a medical condition extraction machine learning model to the patient information to identify the one or more medical conditions associated with the patient
However, Cox in the analogous art teaches:
applying a medical condition extraction machine learning model to the patient information to identify the one or more medical conditions associated with the patient (the patient information analysis engine provides the logic for analyzing patient information to identify diagnoses [0247], [0263]; logic applied to patient information may use cognitive computing techniques such as natural language processing or speech-to-text algorithms and systems for taking natural language input, parsing the input, extracting key features from the natural language input, associating key features with corresponding concepts and values, and generating a structured output [0152]) 
Regarding claim 4, Barker, Devarakonda, Byron and Cox teach the method of claim 3 as described above. 

receiving a labeled training data set
performing natural language processing on the labeled training data set;
performing feature extraction on the labeled training data set; and
training the medical condition extraction machine learning model based on the extracted features […] in the labeled training data set
However, Devarakonda in the analogous art teaches:
receiving a labeled training data set (small set of labeled QA pairs can be considered the labeled training set [0042])
performing natural language processing on the labeled training data set; (labeled training set is analyzed using natural language processing [0094])
performing feature extraction on the labeled training data set; and (performing extraction of features from the labeled training set [0094])
training the medical condition extraction machine learning model based on the extracted features […] in the labeled training data set (training the machine learning model based on the labeled training set which correlates unanswered questions with every possible answer in the patient’s EMR [0053], [0092]-[0093], Fig. 3 – 350; questions from the labeled training set indicate key features extracted from the question [0048], [0046])
Barker and Devarakonda do not teach:
known medical conditions
However, Cox in the analogous art teaches:
known medical conditions (the patient information analysis engine provides the logic for analyzing patient information to identify diagnoses [0247], [0263]) 
Regarding claim 5, Barker, Devarakonda, Byron and Cox teach the method of claim 4 as described above. 
Barker does not teach:
wherein performing natural language processing on the labeled training data set comprises […]
However, Devarakonda in the analogous art teaches:
wherein performing natural language processing on the labeled training data set comprises […] (labeled training set is analyzed using natural language processing [0094])
Barker and Devarakonda do not teach:
identifying recognizable medical codes
However, Cox in the analogous art teaches:
identifying recognizable medical codes (natural language processing specifies patient characteristics in forms such as medical code [0153]-[0154])
Regarding claim 6, Barker, Devarakonda and Byron teach the method of claim 1 as described above. 
Barker and Devarakonda do not teach:
wherein the one or more medical conditions associated with the patient comprise medical problems, behavior conditions, or psychological conditions
However, Cox in the analogous art teaches:
wherein the one or more medical conditions associated with the patient comprise medical problems, behavior conditions, or psychological conditions (sleep disorder, diabetic foot disease and type 2 diabetes eye disease [0236], [0234]; medical problems such as smoking [0174]; trigger condition may be a medical diagnosis with a trend in patient characteristics such as fluctuating blood sugar levels [0249]; diabetics with uncontrolled HB1AC levels [0168])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Barker, Devarakonda and Byron to include medical conditions associated with the patient of medical problems, behavior conditions or psychological conditions as taught by Cox. By specifying a comprehensive understanding of medical conditions, more patient care opportunities for improving a patient’s health can be created (Cox [0150], [0170]). 
Regarding claim 7, Barker, Devarakonda, Byron and Cox teach the method of claim 6 as described above. 
Barker and Devarakonda do not teach:
wherein the one or more medical conditions associated with the patient comprise sub-types of medical conditions
However, Cox in the analogous art teaches:
wherein the one or more medical conditions associated with the patient comprise sub-types of medical conditions (type 2 diabetes, diabetic foot disease and diabetic eye disease [0236])
Claim 12 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 13
Claim 14 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 15 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Claim 16 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 
Claims 8 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Barker, Devarakonda, and Byron in further view of Cox and Kartoun (US 2019/0189253 A1).  
Regarding claim 8, Barker, Devarakonda and Byron teach the method of claim 1 as described above. 
Barker further teaches:
generating a user interface that presents […] to the user; and (presenting a graphical user interface to the user [0068])
receiving user input […] (receiving user input [0213])
wherein analyzing the portions of content associated with each of the candidate answers comprises analyzing the portions of content based on […] at least one medical condition […] (facilitating finding desired content in multiple answers by analyzing a corpus of data pertaining to a subject matter such as the patient’s disease [0047], claim 1; answer sequences within the answers of how to treat the patient’s medical condition are analyzed using the content of the patient’s medical history and medical corpus, in order to sequence each answer [0160]-[0161], claim 1)
Barker does not teach:
medical condition content indicator data structures corresponding to […] at least one medical condition 
[…] content indicators of the medical condition content indicator data structures
However, Devarakonda in the analogous art teaches:
medical condition content indicator data structures corresponding to […] at least one medical condition (information regarding a medical condition of the patient such as symptoms and vital signs [0118]; evidence of the medical condition from structured medical data from the patient’s EMR [0121])
[…] content indicators of the medical condition content indicator data structures (information regarding a medical condition of the patient such as symptoms and vital signs [0118]; evidence of the medical condition from structured medical data from the patient’s EMR [0121])
Barker and Devarakonda do not teach:
the one or more medical conditions associated with the patient 
to determine which portions of content match a medical condition 
However, Cox in the analogous art teaches:
the one or more medical conditions associated with the patient (identifying diagnoses of the patient [0263]) 
to determine which portions of content match a medical condition (match extracted features from patient information and communication logs with corresponding trigger conditions from the health assessment [0252]; trigger conditions may be a medical diagnosis [0249])

Barker, Devarakonda, Byron and Cox do not teach:
selecting at least one of the one or more medical conditions associated with the patient
the selected at least one medical condition
However, Kartoun in the analogous art teaches:
selecting at least one of the one or more medical conditions associated with the patient (user selects option on GUI for a medical condition [0080])
the selected at least one medical condition (user selects option on GUI for a medical condition [0080])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Barker, Devarakonda, Byron and Cox to include selecting at least one medical condition of the patient as taught by Kartoun. By selecting at least one medical condition of the patient, the patient’s medical professional is able to access a summary of the patient’s medical conditions including those the patient is at risk for with evidence of their risk level (Kartoun [0081]). 
Claim 18 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barker, Devarakonda, and Byron in further view of Kartoun.  
Regarding claim 10, Barker, Devarakonda and Byron teach the method of claim 1 as described above. 
Barker, Devarakonda and Byron do not teach:
wherein the medical condition content indicator data structures specify terms/phrases, metadata, or other indicators of content that are indicative of content of particular interest to patients having the corresponding medical conditions
However, Kartoun in the analogous art teaches:
wherein the medical condition content indicator data structures specify terms/phrases, metadata, or other indicators of content that are indicative of content of particular interest to patients having the corresponding medical conditions (indicators relevant to a medical condition e.g. terms/phrases, medications, medical concepts [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Barker, Devarakonda and Byron to include the specifications of medical condition content indicator data structures mentioned above as taught by Kartoun. This allows for all the relevant information related to the patient’s medical condition to be collected in order to verify whether the patient has the medical condition (Kartoun [0020]-[0021]). 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barker, Devarakonda, and Byron in further view of Cox and Rossi (US 2017/0360377 A1).  
Regarding claim 9, Barker, Devarakonda and Byron teach the method of claim 1 as described above. 
Barker, Devarakonda and Byron do not teach:
[…] based on correlation of the one or more medical conditions associated with the patient and the medical condition content indicator data structures
However, Cox in the analogous art teaches:
[…] based on correlation of the one or more medical conditions associated with the patient and the medical condition content indicator data structures (trigger conditions of the health assessments are correlated with extracted features from the patient information [0263]; extracted features may comprise instances of medical conditions or symptoms [0247]; trigger conditions may be a medical diagnosis [0249])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Barker and Devarakonda to include correlating the patient’s medical condition with medical condition content indicator data structures as taught by Cox. This allows a patient to be evaluated when a triggering event such as a new medical diagnosis is made (Cox [0262]). 
 Barker, Devarakonda, Byron and Cox do not teach:
further comprising generating a user specific dictionary data structure specifying content indicators for the patient
However, Rossi in the analogous art teaches:
further comprising generating a user specific dictionary data structure specifying content indicators for the patient (generating a user specific dictionary where the model learns the shapes characterizing the heart beats of a user [0121], [0005])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Barker, Devarakonda, Byron and Cox to include generating a user specific dictionary data structure specifying content indicators for the patient as taught by Rossi. This creates a user specific dictionary which is easily reconfigurable and adaptive to different user states (Rossi [0121]). 
Claim 19 recites substantially similar limitations as those already addressed in claim 9, and, as such is rejected for similar reasons as given above. 


Response to Arguments
Regarding the rejection under 35 U.S.C. § 112(b) of Claims 1-20, the Applicant has amended the claims to overcome the bases of objection.
Regarding the rejection under 35 U.S.C. § 101 of 4-5 and 14-15, the Examiner has considered the Applicant’s arguments and finds them persuasive. Claims 4 and 14 and their dependent claims 14 and 15 recite a specific data set which is used to train a machine learning model, which is analogous to Example 39 of the 2019 PEG. Therefore, claim 4-5 and 14-15 are subject matter eligible because the claims do not recite an abstract idea that could be performed by methods of organizing human activity, a mental process or mathematical concepts.
Regarding the rejection under 35 U.S.C. § 101 of 1-3, 6-13 and 16-20,
Applicants respectfully disagree that the features not highlighted by the Examiner are generic computer components. The claims recite a response ranking component of the medical condition-based QA system, a content indicator association component of the medical condition-based QA system, and a medical condition ranking component of the medical condition-based QA system. These are not generic computer components. That is, if one were to buy a general-purpose computer at the nearest electronics store, the computer could not have a response ranking component, a content indicator association component, or a medical condition ranking component, because these are software components that would only be found in the medical condition-based QA system of the present invention. The Examiner's reasoning is akin to saying that other than the recitation of a cotton gin, an invention can be interpreted to be categorized as a human separating cotton from seeds. This is not a reasonable interpretation.
Regarding (a), the Examiner respectfully disagrees. The response ranking component of the medical condition-based QA system, a content indicator association component of the medical condition-based QA system, and a medical condition ranking component of the medical condition-based QA system are not described by the applicant and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The components are additional elements that merely use a computer to implement an abstract idea, and the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
The Office Action does not provide any analysis of the dependent claims other than to provide a conclusion that they only narrow the abstract idea. For example, the Office Action states that claims 2, 3, 12, and 13 describe analyzing patient information and correlating one or more medical conditions... 

Moreover, claim 8 recites a specific implementation of a user interface, and claim 9 recites generation of a user specific dictionary data structure. The Office Action provides no analysis regarding these features.
Regarding (b)
With respect to the medical condition-based QA system, the Office Action quotes portions of the specification that describe a server computing device that implements a cognitive system and a QA system pipeline augmented to include additional mechanisms. FIG. 4 and paragraphs [0069]-[0084] of the specification further describe how the QA system pipeline is implemented at a high level of specificity. The Office Action quotes paragraph [0069] as describing how each stage of the QA system pipeline is implemented using software engines. The rejection appears to take the position that a specific configuration of software engines that give general-purpose computer hardware new functions are insufficient lo integrate an alleged abstract idea into a practical application. Applicants respectfully disagree. The medical condition-based QA system, the content indicator association component, and the response ranking component, are implemented as software executing on general-purpose computer hardware, thus reciting a special-purpose computer.
Regarding (c), the Examiner respectfully disagrees agrees. The Examiner respectfully submits that the holding of In re Alappat has been superseded by the two-part Alice Corp. subject matter eligibility inquiry. Thus, a general-purpose computer programmed with specific instruction (the special-purpose computer of Alappat) does not render a claimed invention subject matter eligible. See MPEP 2106.05(I), “The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). Lastly, eligibility should not be evaluated based on whether the claimed invention has utility, because "[u]tility is not the test for patent-eligible subject matter." Genetic Techs. Ltd. v. Merial LLC,
Applicants respectfully submit that the present claims recite an improvement to computer-related technology with regard to correlating a patient's medical condition with content indicators indicating content that is most relevant to the medical conditions of the particular use when ranking candidate answers to an input question. This is not simply an abstract idea, but is an improvement rooted in computer technology and directed to solving a problem in the software arts. The improvement is realized through the use of medical condition content indicator data structures, modifying confidence scores, and re-ranking candidate answers. These are not activities that are related to human behavior or relationships but are directed to the specific manner in which a computer would provide answers to questions,
Hence, the analysis provided by the Federal Circuit in the Enfish case, as well as the guidance set forth in the Enfish Memorandum, should be applied to the claims of the present application, When consistently applied, application of these guidelines would require a finding that the presently pending claims are not directed to an abstract idea under Step 2A of the subject matter eligibility guidelines but rather are directed to an improvement in computer-related technology which is not similar to previously identified abstract ideas. Applicants submit that the additional elements provide an improvement in the functioning of a computer (a computer-implemented QA system) or an improvement to other technology or technical field (AI or cognitive computing). 
Regarding (c)
Furthermore, the activities of generating candidate answers based on a corpus of electronic documents, the candidate answers having associated confidence scores, ranking candidate answers by confidence score, analyzing portions of content based on medical condition content indicator data structures, modifying confidence scores, and re-ranking candidate answers by the modified confidence scores are activities that are only meaningful in the context of a computer-implemented QA system. A human mind would not perform these activities when answering questions. Therefore, the additional elements apply or use the alleged judicial exception in a meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological argument such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Thus, the claims are in fact directed to patent eligible subject matter.
Regarding (c), the Examiner respectfully disagrees agrees. The steps of the claims, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. providing responses to questions regarding a patient’s medical condition). No practical application has been recited. The additional elements merely using a computer to implement an abstract idea and/or generally linking use of a judicial exception to a particular technological environment or field of use, and, thus, do not integrate a judicial exception into a practical application.
Regarding the rejection under 35 U.S.C. § 103, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        



	/Victoria P Augustine/                                  Supervisory Patent Examiner, Art Unit 3686